Citation Nr: 0827539	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  08-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for vertigo due to 
vertebro-vascular ischemia and aneurysm of the middle 
cerebral artery (MCA), including as secondary to the service-
connected shrapnel wound injury to the scalp.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, granddaughter, and caretaker




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for vertigo due to vertebro-vascular ischemia and 
aneurysm of the middle cerebral artery (MCA), previously 
claimed as mobility coordination.  The Board notes that 
during the course of the appeal, the veteran's claims file 
was temporarily brokered to the San Diego, California, VA 
Regional Office.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).

A motion to advance this case on the Board's docket was 
received and granted by the Board in July 2008, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Review of the evidentiary record shows that the veteran 
submitted his March 2007 Notice of Disagreement (NOD) in 
response to the rating decision currently on appeal.  The 
veteran also indicated that he was currently receiving 
treatment at the VA Long Beach Healthcare system for his 
vertigo due to vertebro-vascular ischemia and aneurysm of the 
MCA.  However, review of the claims file shows that VA 
outpatient treatment records as of 2007 have not been 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  Therefore, as VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain any outstanding VA treatment 
records from the VA Long Beach Healthcare 
system in Long Beach, California.  

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim for entitlement to 
service connection for vertigo due to 
vertebro-vascular ischemia and aneurysm 
of the middle cerebral artery (MCA), 
including as secondary to the service-
connected shrapnel wound injury to the 
scalp.  If the benefit sought in 
connection with the claim remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case (SSOC) 
and given the appropriate time period 
within which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




